United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEFENSE AGENCIES, DEFENSE FINANCE &
ACCOUNTING SERVICE, Indianapolis, IN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1382
Issued: October 24, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 22, 2013 appellant, through counsel, filed a timely appeal from an April 5,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the nonmerit decision by
OWCP.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C.§ 8101 et seq.

The last merit decision of record was the Board’s December 20, 2012 decision, which affirmed an April 27,
2012 OWCP decision. Docket No. 12-1336 (issued December 20, 2012). The Board’s December 20, 2012 decision
became final upon the expiration of 30 days from the date of issuance.20 C.F.R.§501.6(d).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated December 20, 2012,
the Board affirmed OWCP’s April 27, 2012 decision finding that appellant failed to establish
that her right de Quervain’s tendinitis was causally related to factors of her employment as an
accounting technician. The findings of fact and conclusions of law from the prior decision are
hereby incorporated by reference.3
On February 8, 2013 appellant, through counsel, requested that OWCP reconsider her
claim. Submitted with her reconsideration request was a January 14, 2013 addendum report
from Dr. Elemer Raffai, a Board-certified orthopedic surgeon,who stated that he reviewed her
chart and believed that her right de Quervain’s tendinitis was causally related to her work injury.
Dr. Raffai stated that she had “repetitive motion-type injuries using computer keyboards and a
mouse.”
By decision dated April 5, 2013, OWCP denied appellant’s request for reconsideration
finding that she did not raisea substantive legal question or include new and relevant evidence.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under FECA section 8128(a), OWCP
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by OWCP; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.4 Section 10.608(b) of OWCP regulations provide
that, when an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), OWCP will deny the application for reconsideration
without reopening the case for a review on the merits.5
ANALYSIS
The Board finds that the refusal of OWCP to reopen appellant’s case for further
consideration of the merits of her claim, pursuant to 5 U.S.C. § 8128(a), did not constitute an
abuse of discretion.
The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen her case for further review of the merits. In her
February 8, 2013 application for reconsideration, appellant did not contend that OWCP
erroneously applied or interpreted a specific point of law. She did not advance a new and
relevant legal argument. The underlying issue in this case was whether appellant’s injury was
causally related to the accepted factors of federal employment. That is a medical issue which
3

On June 2, 2011 appellant, then a 38-year-old accounting technician, filed an occupational disease claim alleging
that she developed tendinitis of the right wrist as a result of typing from her federal employment duties.
4

D.K., 59 ECAB 141 (2007).

5

K.H., 59 ECAB 495 (2008).

2

must be addressed by relevant medical evidence.6 The Board finds that appellant failed to
submit new and relevant medical evidence addressing causal relationship.7
Appellant had previously submitted Dr. Raffai’s February 13 and April 11, 2012 reports,
which were reviewed and considered by the Board in its December 20, 2012 decision. The only
medical evidence submitted with her February 8, 2013 appeal was his January 14, 2013
addendum. Dr. Raffai opined that appellant’s right de Quervain’s tendinitis was causally related
to her work injury,noting that she had “repetitive motion-type injuries using computer keyboards
and a mouse.” While the January 14, 2013 addendum is a new report not previously
considered,hisopinion on causal relationshipessentially repeated his previously submitted reports.
Dr. Raffai’s February 13, 2012 report, opined generally that appellant’s right wrist de Quervain’s
tendinitis was caused by repetitive motion injury at work. The April 11, 2012 report stated that
her“hand and wrist problem was related to weight, repetitive motion computer use work type of
problem that she has due to excessive use at work.”The January 14, 2013addendum is repetitive
of Dr. Raffai’s prior stated conclusion. The Board has held that evidence that repeats or
duplicates evidence already of record has no evidentiary value and does not constitute a basis for
reopening a case.8 As Dr. Raffai’s January 14, 2013 report merely restated his previous
conclusion, the Board finds that it is insufficient to reopen the case for review of the merits of
appellant’s claim.9
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

6

See Bobbie F. Cowart, 55 ECAB 746 (2004).

7

Helen E. Tschantz, 39 ECAB 1382 (1988); Ethel D. Curry, 35 ECAB 737 (1984);Edward Matthew Diekemper,
31 ECAB 224 (1979); E.g., Eladio Joel Abrera, 28 ECAB 401 (1977).
8

See Angel L. Mercado, Docket No. 05-605 (issued July 5, 2005); Daniel Deparini, 44 ECAB 657 (1993);
Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35 ECAB 1090, 1093-94 (1984).
9

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the April 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 24, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

